DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2021/0054727 A1 (Floyd).
As concerns claim 1, Floyd discloses a flexible wellhead connection apparatus, comprising: a flexible wellhead hose (206, see figure 3A and 0039) comprising a first end and a second end; a connection sub 207a coupled to the first end of the flexible wellhead hose through a connection conduit 175; and a rotatable joint (240b, see 0041) coupled to the second end of the flexible wellhead hose through an upper fluid conduit 225.
As concerns claim 2, Floyd discloses the flexible wellhead connection apparatus of claim 1, wherein a body of the flexible wellhead hose does not include any hard metal sections (0039).
240b, see 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd in view of US 2019/0302810 A1 (Kibler et al.).
As concerns claim 4, Floyd discloses the flexible wellhead connection apparatus of claim 3, but lacks to disclose the apparatus further comprising a lower fluid conduit coupled to the rotatable joint, wherein the swivel comprises: a lower sub, the lower sub comprising a lower flange coupled to the lower fluid conduit and a fluid opening; an upper sub, the upper sub comprising an upper flange coupled to the upper fluid conduit and a fluid opening; and one or more bearings disposed between the upper sub and the lower sub, wherein the upper sub and the upper fluid conduit are rotatable relative to the lower sub. Nevertheless Kibler et al. discloses a flexible wellhead connection apparatus flexible wellhead connection apparatus of claim 3, further comprising a lower fluid conduit 503 coupled to the rotatable joint, wherein the swivel comprises: a lower sub 501, the lower sub comprising a lower flange 502 coupled to the lower fluid conduit and a fluid opening; an upper sub 508, the upper sub comprising an upper flange 507 coupled to the upper fluid conduit and a fluid opening; and one or more bearings 504 disposed between the upper sub and the lower sub, wherein the upper sub and the upper fluid conduit are rotatable relative to the lower sub (see figure 7 and figure 11B). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the lower conduit 
As concerns claim 5, Kibler et al. discloses the flexible wellhead connection apparatus of claim 4, wherein the one or more bearings are disposed within a bearing housing coupled to the lower sub and disposed above the lower sub (figure 11B).
As concerns claim 6, Kibler et al. discloses the flexible wellhead connection apparatus of claim 5, wherein the connection sub comprises a latch (clamp assemblies 400 are equivalent).
As concerns claim 7, Floyd discloses a flexible wellhead connection system, comprising: 6294748_124FETI/0253US a trailer (skids 161 are equivalent); a flexible wellhead hose 206 comprising a first end and a second end; a connection sub 207a coupled to the first end of the flexible wellhead hose through a connection conduit 175; and a rotatable joint 240b coupled to the second end of the flexible wellhead hose through an upper fluid conduit 225. Floyd lacks to explicitly discloses a crane mounted on the trailer; nevertheless Kibler et al. discloses a flexible wellhead connection system comprising a trailer T and a crane (FDU 100) mounted on the trailer. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a crane into the system to obtain the predictable result of facilitating connecting the wellhead hose to the wellhead or facilitating moving the hose to different wellhead in a multi-well frac pad.
As concerns claim 8, Floyd discloses the flexible wellhead connection system of claim 7, wherein a body of the flexible wellhead hose does not include any hard metal sections (0039).
As concerns claim 16, Floyd discloses a method of injecting fluid into a plurality of wellheads, comprising: coupling a connection sub 207a coupled to a first end of a flexible wellhead hose to a first wellhead; pumping fluid through the flexible wellhead hose and into the first wellhead (figure 3a); but lacks to expressly disclose decoupling the connection sub from the first wellhead; moving the see figure 4 and 0081, “FIG. 4 illustrates FDU 100 providing stinger assembly 600 at a distal delivery end thereof. Stinger assembly 600 is described in greater detail below in a separate section of this disclosure. However, FIG. 4 depicts stinger assembly 600 including fluid connection adapter 900. FIG. 4 also shows each wellhead W1 through W4 disposed to receive fluid via a fluid connection housing assembly 950 connected to the top thereof. Fluid connection housing assemblies 950 are advantageously alike in that fluid connection adapter 900 on stinger assembly 600 is configured to be received and locked into any one of a desired fluid connection housing assembly 950 prior to delivery of fluid to a corresponding wellhead W1 through W4”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the steps disclosed by Kibler et al. into the method to obtain the predictable result of performing operations on a multi-well pad.
As concerns claim 18, Kibler et al. discloses the method of claim 16, wherein the rotating the rotatable joint comprises rotating a swivel of the rotatable joint, and the swivel comprises a lower sub 501, an upper sub 508, and one or more bearings 504 disposed between the upper sub and the lower sub, wherein the rotating the swivel of the rotatable joint comprises rotating the upper sub relative to the lower sub.
figure 11B).
As concerns claim 20, Kibler et al. discloses the method of claim 16, wherein the coupling the connection sub to the first wellhead comprises actuating a latch 400 to engage the first wellhead.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd and Kibler e al., and further in view of US 2019/0071946 A1 (Painter et al.).
As concerns claim 17, the combination discloses the method of claim 16, including the flexible hose, but lacks to disclose a second hose connected to the rotatable joint, nevertheless Painter et al. discloses a method of injecting fluid into a plurality of wellheads comprising connecting a second hose to a rotatable joint (see figure 2). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a second hose into the apparatus to obtain the predictable result of providing a pressure fluid source for delivering the high-pressure fluid to the wellbores.
Allowable Subject Matter
Claim 9 is objected to as depending from a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, as the prior art does not disclose, teach or suggest the flexible second hose and the lower fluid conduit coupled to the rotatable joint as specifically claimed. Claims 10-15 would be allowable based on the claims depending from claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,753,940 (Bonner) discloses a fracturing method that incorporates a swivel jointed conduit to deliver fracturing fluid to a well. US 2016/0208570 A1 (Ayers et al.) discloses a flexible Scott et al.) discloses a method to deliver fracturing fluid to a multi-well pad using a rotatable joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679